                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:19-CV-00472-GCM
________________________________________


 VR KING CONSTRUCTION, LLC,

        Appellant.

        v.

 Y2 YOGA COTSWALD, LLC,

       Appellee.


       PLEASE TAKE NOTICE that Robert Lewis, Jr., of The Lewis Law Firm, PA, enters his
appearance on behalf of Appellant V.R. King Construction, LLC. Mr. Lewis is a member of the
North Carolina State Bar and the Bar of this court.

      Respectfully submitted, this the 27th day of December, 2019.


                                                  The Lewis Law Firm, P.A.

                                                  s/Robert Lewis, Jr.
                                                  ROBERT LEWIS, JR.
                                                  Attorney for Debtor(s)
                                                  NC Bar # 35806
                                                  434 Fayetteville Street
                                                  Suite 2330
                                                  Raleigh, NC 27602
                                                  Telephone: 919.719-3906
                                                  Facsimile: 919.573.9161
                                                  rlewis@thelewislawfirm.com




        Case 3:19-cv-00472-GCM Document 12 Filed 12/27/19 Page 1 of 2
                                     CERTIFICATE OF SERVICE

        I, Robert Lewis, Jr. do hereby certify, under penalty of perjury, that I am of sufficient age
to tender service; and that on this day I had served the attached Notice of Appearance, by regular
U.S. mail or by Electronic Case Filing System, upon the parties set forth below:

   Shelley K. Abel
   Bankruptcy Administrator (via ECF)
   402 West Trade Street
   Suite 200
   Charlotte, NC 27601
   Tel: 704-3507590
   Fax: 704-344-6666

   James H. Henderson (via ECF)
   1120 Greenwood Cliff
   Charlotte NC 28202-2826
   Tel: 704-333-3444
   Fax: 704-333-5003

   A. Burton Shuford (via ECF)
   4700 Lebanon Road, Suite A-2
   Mint Hill, NC 28227
   Tel: (980) 321-7005
   Fax: (704) 943-1152

   Vinroy W. Reid (via U.S. Mail)
   P.O. Box 5035
   Charlotte, North Carolina 28229

                                                      /s/Robert Lewis
                                                      ROBERT LEWIS, JR.
                                                      THE LEWIS LAW FIRM, P.A.
                                                      434 Fayetteville Street Suite 2330
                                                      Raleigh, NC 27601
                                                      Telephone: (919) 719-3906
                                                      Facsimile: 919-573-9161
                                                      rlewis@thelewislawfirm.com
                                                      N.C. State Bar no: 35806




         Case 3:19-cv-00472-GCM Document 12 Filed 12/27/19 Page 2 of 2
